Exhibit 10.8

INTERCOMPANY SUBORDINATION AGREEMENT

This INTERCOMPANY SUBORDINATION AGREEMENT (this “Agreement”), dated as of
August 7, 2017, is entered into by and among the Obligors listed on the
signature pages hereof and those additional entities that hereafter become
parties hereto by joinder (collectively, jointly, and severally, the “Obligors”
and each, individually, an “Obligor”), in favor of (i) ACF FINCO I LP, an entity
managed by Ares Management, L.P., as administrative agent for each member of the
First Lien Lender Group (in such capacity, together with its successors and
assigns in such capacity, the “First Lien Agent”) and (ii) WILMINGTON SAVINGS
FUND SOCIETY, FSB, as administrative agent for each member of the Second Lien
Lender Group (in such capacity, together with its successors and assigns in such
capacity, “Second Lien Agent”), in light of the following:

WHEREAS, pursuant to that certain First Lien Credit Agreement of even date
herewith (as amended, restated, supplemented, or otherwise modified from time to
time, the “First Lien Credit Agreement”) by and among NUVERRA ENVIRONMENTAL
SOLUTIONS, INC., a Delaware corporation, as borrower (“Borrower”), the lenders
party thereto as “Lenders” (each of such lenders, together with its successors
and assigns, is referred to hereinafter as a “First Lien Lender”) and First Lien
Agent, the First Lien Lender Group has agreed to make certain financial
accommodations available to Borrower from time to time pursuant to the terms and
conditions thereof;

WHEREAS, pursuant to that certain Second Lien Term Loan Credit Agreement of even
date herewith (as amended, restated, supplemented, or otherwise modified from
time to time, the “Second Lien Credit Agreement”) by and among Borrower, the
lenders party thereto as “Lenders” (each of such lenders, together with its
successors and assigns, is referred to hereinafter as a “Second Lien Lender”)
and Second Lien Agent, the Second Lien Lender Group has agreed to make certain
financial accommodations available to Borrower from time to time pursuant to the
terms and conditions thereof;

WHEREAS, each Obligor has made or may make certain loans or advances from time
to time to one or more other Obligors; and

WHEREAS, in order to induce Agents and the Lender Groups to enter into the
respective Credit Agreement and the other respective Loan Documents and to
induce the Lender Groups to make financial accommodations to Borrower pursuant
to the respective Loan Documents, and in consideration thereof, and in
consideration of any loans or other financial accommodations heretofore or
hereafter extended by the Lender Groups to Borrower pursuant to the respective
Loan Documents, each Obligor has agreed to subordinate the indebtedness of each
other Obligor owed to such Obligor to the below defined Senior Debt upon the
terms and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants,
conditions, representations, and warranties set forth herein and for other good
and valuable consideration, the receipt, sufficiency, and adequacy of which are
hereby acknowledged, each Obligor and Agent hereby agrees as follows:



--------------------------------------------------------------------------------

SECTION 1. Definitions and Construction.

(a) Terms Defined in the Credit Agreements. All initially capitalized terms used
in this Agreement and not otherwise defined herein shall have the meanings
assigned to them in the applicable Credit Agreement.

(b) Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“Agents” means, collectively, the First Lien Agent and the Second Lien Agent.

“Agreement” has the meaning specified therefor in the preamble hereto.

“Borrower” has the meaning specified therefor in the recitals hereto.

“Credit Agreements” means, collectively, the First Lien Credit Agreement and the
Second Lien Credit Agreement.

“Creditor Obligor” has the meaning specified therefor in the definition of
Subordinated Debt.

“Debtor Obligor” has the meaning specified therefor in the definition of
Subordinated Debt.

“Discharge of Senior Debt” means the repayment in full of all Senior Debt, in
each case, after or concurrently with the termination or expiration of all
commitments, if any, to make loans, advances or otherwise extend credit that
would constitute Senior Debt.

“First Lien Agent” has the meaning specified therefor in the preamble hereto.

“First Lien Credit Agreement” has the meaning specified therefor in the recitals
hereto.

“First Lien Lender” and “First Lien Lenders” have the respective meanings
specified therefor in the recitals to this Agreement.

“First Lien Lender Group” means Lender Group (as defined in the First Lien
Credit Agreement).

“First Lien Obligations” means Obligations (as defined in the First Lien Credit
Agreement).

“Insolvency Event” has the meaning specified therefor in Section 3.

“Lender Groups” means, collectively, the First Lien Lender Group and the Second
Lien Lender Group.

 

-2-



--------------------------------------------------------------------------------

“Lenders” means, collectively, the First Lien Lenders and the Second Lien
Lenders.

“Loan Documents” means, collectively, the Loan Documents (as defined in the
First Lien Credit Agreement) and the Loan Documents (as defined in the Second
Lien Credit Agreement).

“Obligor” and “Obligors” have the respective meanings specified therefor in the
preamble hereto.

“Second Lien Agent” has the meaning specified therefor in the preamble hereto.

“Second Lien Credit Agreement” has the meaning specified therefor in the
recitals hereto.

“Second Lien Lender” and “Second Lien Lenders” have the respective meanings
specified therefor in the recitals to this Agreement.

“Second Lien Lender Group” means Lender Group (as defined in the Second Lien
Credit Agreement).

“Second Lien Obligations” means Obligations (as defined in the Second Lien
Credit Agreement).

“Senior Debt” means, collectively, the First Lien Obligations and the Second
Lien Obligations.

“Subordinated Debt” means, with respect to each Obligor (each, a “Creditor
Obligor”), all Indebtedness, liabilities, and other obligations, whether now
existing or arising hereafter, of any other Obligor (each, a “Debtor Obligor”),
including all principal, premium, interest, fees, attorneys’ fees, costs,
charges, expenses, reimbursement obligations and any other amounts, in each
case, that are owing or due to the Creditor Obligor by such Debtor Obligor,
whether now existing or hereafter arising, and whether due or to become due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
including all fees and all other amounts payable by such Debtor Obligor to such
Creditor Obligor under or in connection with any documents or instruments
related thereto.

“Subordinated Debt Payment” means any payment or distribution by or on behalf of
any of the Obligors, directly or indirectly, of assets of any of the Obligors of
any kind or character, whether in cash, property, or securities, including on
account of the purchase, redemption, or other acquisition of Subordinated Debt,
as a result of any collection, sale, or other disposition of Collateral, or by
setoff, exchange, or in any other manner, for or on account of the Subordinated
Debt.

(c) Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where

 

-3-



--------------------------------------------------------------------------------

otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement. Section, subsection, clause, schedule, and exhibit references
herein are to this Agreement unless otherwise specified. Any reference in this
Agreement to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein or in the Credit Agreements). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties. Any reference herein to the satisfaction, repayment, or payment in
full of the Senior Debt (including in the definition of “Discharge of Senior
Debt”) shall mean (i) the payment or repayment in full in immediately available
funds of (A) the principal amount of, and interest accrued with respect to, all
outstanding Loans (as defined in the First Lien Credit Agreement) and Term Loans
(as defined in the Second Lien Credit Agreement), together with the payment of
any premium applicable to the repayment thereof, (B) all Lender Group Expenses
that have accrued regardless of whether demand has been made therefor, (C) all
fees or charges that have accrued hereunder or under any other Loan Document
(including the Letter of Credit Fee and the Unused Line Fee under the First Lien
Credit Agreement), (ii) in the case of contingent reimbursement obligations
under the First Lien Credit Agreement with respect to Letters of Credit,
providing Letter of Credit Collateralization, (iii) the receipt by both Agents
of cash collateral in order to secure any other contingent Senior Debt for which
a claim or demand for payment has been made at such time or in respect of
matters or circumstances known to Agents or a Lender at the time that are
reasonably expected to result in any loss, cost, damage or expense (including
attorneys’ fees and legal expenses), such cash collateral to be in such amount
as the applicable Agent reasonably determines is appropriate to secure such
contingent Senior Debt, (iv) the payment or repayment in full in immediately
available funds of all other Senior Debt other than unasserted contingent
indemnification obligations and (v) the termination of all of the
(A) Commitments (as defined in the First Lien Credit Agreement) of the First
Lien Lenders and (B) Term Commitments (as defined in the Second Lien Credit
Agreement) of the Second Lien Lenders. Any reference herein to any Person shall
be construed to include such Person’s successors and assigns. Any requirement of
a writing contained herein shall be satisfied by the transmission of a Record.
The captions and headings of this Agreement are for convenience of reference
only and shall not affect the construction of this Agreement.

SECTION 2. Subordination to Payment of Senior Debt. All payments on account of
the Subordinated Debt shall be subject, subordinate, and junior, in right of
payment and exercise of remedies, to the extent and in the manner set forth
herein, to the Senior Debt.

SECTION 3. Subordination upon Any Distribution of Assets of the Obligors. In the
event of any payment or distribution of assets of any Debtor Obligor of any kind
or character, whether in cash, property, or securities, upon the dissolution,
winding up, or total or partial liquidation or reorganization, readjustment,
arrangement, or similar proceeding relating to such Debtor Obligor or its
property, whether voluntary or involuntary, or in bankruptcy, insolvency,
receivership, arrangement, or similar proceedings or upon an assignment for the
benefit of

 

-4-



--------------------------------------------------------------------------------

creditors, or upon any other marshaling or composition of the assets and
liabilities of such Debtor Obligor, or upon the occurrence of an Insolvency
Proceeding, or otherwise (such events, collectively, the “Insolvency Events”):
(a) the Discharge of Senior Debt must have occurred before any Subordinated Debt
Payment is made; and (b) any Subordinated Debt Payment to which any Creditor
Obligor would be entitled except for the provisions hereof, shall be paid or
delivered by the trustee in bankruptcy, receiver, assignee for the benefit of
creditors, or other liquidating lender making such payment or distribution
directly to (i) the First Lien Agent for the benefit of the First Lien Lenders
for application to the outstanding First Lien Obligations in accordance with the
terms of the First Lien Credit Agreement, and (ii) if the First Lien Obligations
have been fully paid and satisfied, the Second Lien Agent for the benefit of the
Second Lien Lenders for application to the outstanding Second Lien Obligations
in accordance with the terms of the Second Lien Credit Agreement until the
Discharge of Senior Debt has occurred.

SECTION 4. Payments on Subordinated Debt.

(a) Permitted Payments. So long as no Event of Default has occurred and is
continuing, each Debtor Obligor may make, and each Creditor Obligor shall be
entitled to accept and receive, Subordinated Debt Payments expressly allowed, if
any, under the Credit Agreements.

(b) No Payment upon Senior Debt Defaults. Upon the occurrence and during the
continuance of any Event of Default, and until such Event of Default is waived
in accordance with the Credit Agreements, no Debtor Obligor shall make, and no
Creditor Obligor shall accept or receive, any Subordinated Debt Payment. For the
avoidance of doubt, once such Event of Default is cured or waived, and so long
as no other Event of Default has occurred and is continuing, any Debtor Obligor
may make and any Creditor Obligor may accept or receive any Subordinated Debt
payment, including payments scheduled for the period of time when such Event of
Default existed, but only to the extent permitted by the Credit Agreements.

SECTION 5. Subordination of Remedies. Until the Discharge of Senior Debt has
occurred, whether or not any Insolvency Event has occurred, no Creditor Obligor
will:

(a) accelerate, make demand, or otherwise make due and payable prior to the
original due date thereof any Subordinated Debt;

(b) bring, commence, institute, prosecute, or participate in any lawsuit,
action, or proceeding, whether private, judicial, equitable, administrative, or
otherwise to enforce its rights or interests in respect of the Subordinated
Debt;

(c) exercise any rights under or with respect to guaranties of the Subordinated
Debt, if any;

(d) exercise any of its rights or remedies in connection with the Subordinated
Debt with respect to any Collateral of any Debtor Obligor;

 

-5-



--------------------------------------------------------------------------------

(e) exercise any right to set-off or counterclaim in respect of any
Indebtedness, liabilities, or obligations of such Creditor Obligor to any Debtor
Obligor against any of the Subordinated Debt;

(f) in its capacity as a Creditor Obligor, contest, protest, or object to any
exercise of secured creditor remedies by either Agent or any other member of the
Lender Groups in connection with the Senior Debt;

(g) object to any forbearance by either Agent or any other member of the Lender
Groups in connection with the Senior Debt; or

(h) commence, or cause to be commenced, or join with any creditor other than
either Agent or any Lender in commencing, any Insolvency Proceeding against any
Debtor Obligor.

SECTION 6. Payment over to Agents. In the event that, notwithstanding the
provisions of Sections 2, 3, 4, and 5, any Subordinated Debt Payments shall be
received in contravention of such Sections 2, 3, 4, or 5 by any Creditor Obligor
before the Discharge of Senior Debt has occurred, such Subordinated Debt
Payments shall be segregated and held in trust for the benefit of the Lender
Groups and shall be forthwith paid over or delivered, in the same form as
received and with any necessary endorsements, to (i) First Lien Agent, for
application to the outstanding First Lien Obligations in accordance with the
terms of the First Lien Credit Agreement, and (ii) if the First Lien Obligations
have been fully paid and satisfied, the Second Lien Agent for application to the
outstanding Second Lien Obligations in accordance with the terms of the Second
Lien Credit Agreement until the Discharge of Senior Debt has occurred. Agents
are authorized to make any such endorsements as Agents for the respective
Creditor Obligors. Such authorization is coupled with an interest and is
irrevocable until the Discharge of Senior Debt.

SECTION 7. Authorization to Agents. If, while any Subordinated Debt is
outstanding and before Discharge of Senior Debt has occurred, any Insolvency
Event shall occur and be continuing with respect to any Obligor or its property:
(a) each Agent hereby is irrevocably authorized and empowered (in the name of
each Obligor or otherwise), but shall have no obligation, to demand, sue for,
collect, and receive every payment or distribution in respect of the
Subordinated Debt and give acquittance therefor and to file claims and proofs of
claim and take such other action (including voting the Subordinated Debt) as it
may deem necessary or advisable for the exercise or enforcement of any of the
rights or interests of such Agent (or any member of the Lender Groups) under any
of the Loan Documents; and (b) each Obligor shall promptly take such action as
such Agent may reasonably request (i) to collect the Subordinated Debt for the
account of the Lender Groups and to file appropriate claims or proofs of claim
in respect of the Subordinated Debt, (ii) to execute and deliver to each Agent
such powers of attorney, assignments, and other instruments as it may reasonably
request to enable it to enforce any and all claims with respect to the
Subordinated Debt, and (iii) to collect and receive any and all Subordinated
Debt Payments.

 

-6-



--------------------------------------------------------------------------------

SECTION 8. Certain Agreements Of Each Obligor.

(a) No Benefits. Each Obligor understands that there may be various agreements
between the Lender Groups and any other Obligor evidencing and governing the
Senior Debt, and each Obligor acknowledges and agrees that such agreements are
not intended to confer any benefits on such Obligor unless such Obligor is also
a party thereto (in which case, the rights of such Obligor are as set forth
therein) and that Agents and the other members of the Lender Groups shall have
no obligation to such Obligor or any other Person to exercise any rights,
enforce any remedies, or take any actions which may be available to them under
such agreements unless such Obligor is also a party thereto (in which case, the
rights of such Obligor are as set forth therein).

(b) No Interference. Each Obligor acknowledges that certain other Obligors have
granted to Agents for the benefit of the respective Lender Group security
interests in substantially all of such other Obligor’s assets, and agrees not to
interfere with or in any manner oppose a disposition of any Collateral by either
Agent in accordance with the applicable Loan Documents or applicable law.

(c) Reliance by Agents and Lender Groups. Each Obligor acknowledges and agrees
that Agents and each member of the Lender Groups will have relied upon and will
continue to rely upon the subordination provisions provided for herein and the
other provisions hereof in entering into the Loan Documents and making or
issuing the financial accommodations thereunder.

(d) Waivers. Except as provided under the Credit Agreements or any other Loan
Document, each Obligor hereby waives any and all notice of the incurrence of the
Senior Debt or any part thereof and any right to require marshaling of assets.

(e) Obligations of Each Obligor Not Affected. Each Creditor Obligor hereby
agrees that at any time and from time to time, without notice to or the consent
of such Creditor Obligor, without incurring responsibility to such Creditor
Obligor, and without impairing or releasing the subordination provided for
herein or otherwise impairing the rights of either Agent or any other member of
the Lender Groups hereunder: (i) the time for any Debtor Obligor’s performance
of or compliance with any of its agreements contained in the Loan Documents may
be extended or such performance or compliance may be waived by either Agent or
any other member of the Lender Groups; (ii) the agreements of any Debtor Obligor
with respect to the Loan Documents may from time to time be modified by such
other Debtor Obligor, either Agent or any other member of the Lender Groups for
the purpose of adding any requirements thereto or changing in any manner the
rights and obligations of such Debtor Obligor, either Agent or any other member
of the Lender Groups thereunder; (iii) the manner, place, or terms for payment
by any Debtor Obligor of Senior Debt or any portion thereof may be altered or
the terms for payment extended, or the Senior Debt of any Debtor Obligor may be
renewed in whole or in part; (iv) the maturity of the Senior Debt of any Debtor
Obligor may be accelerated in accordance with the terms of any present or future
agreement by any Debtor Obligor, either Agent or any other member of the Lender
Groups; (v) any Collateral may be sold, exchanged, released, or substituted and
any Lien in favor of either Agent may be terminated, subordinated, or fail to be
perfected or become unperfected; (vi) any Person liable in any manner for Senior
Debt may be discharged, released, or substituted; and (vii) all other rights
against the Debtor

 

-7-



--------------------------------------------------------------------------------

Obligors, any other Person, or with respect to any Collateral may be exercised
(or either Agent or any other member of the Lender Groups may waive or refrain
from exercising such rights as provided in the Loan Documents or under
applicable law) in each case, in accordance with the applicable Loan Documents
and applicable law.

(f) Rights of Agent Not to Be Impaired. No right of either Agent or any other
member of the Lender Groups to enforce the subordination provided for herein or
to exercise its other rights hereunder shall at any time in any way be
prejudiced or impaired by any act or failure to act by any Obligor, Agent or any
other member of the Lender Groups hereunder or under or in connection with the
other Loan Documents or by any noncompliance by the other Obligors with the
terms and provisions and covenants herein or in any other Loan Document,
regardless of any knowledge thereof either Agent or any other member of the
Lender Groups may have or otherwise be charged with.

(g) Financial Condition of the Obligors. No Obligor shall have any right to
require either Agent to obtain or disclose any information with respect to:
(i) the financial condition or character of any other Obligor or the ability of
any other Obligor to pay and perform any or all of Senior Debt; (ii) the Senior
Debt; (iii) the Collateral or other security for any or all of the Senior Debt;
(iv) the existence or nonexistence of any guarantees of, or any other
subordination agreements with respect to, all or any part of the Senior Debt;
(v) any action or inaction on the part of Agents or any other Person; or
(vi) any other matter, fact, or occurrence whatsoever.

(h) Acquisition of Liens or Guaranties. Except as expressly permitted by the
Credit Agreements, no Creditor Obligor shall (i) acquire any Lien on any asset
of any Debtor Obligor or (ii) accept any guaranties from any other Obligor or
from any other Subsidiary of any Loan Party for the Subordinated Debt.

SECTION 9. Subrogation. With respect to any payments or distribution in cash,
property, or other assets that any Creditor Obligor pays over to Agents (for the
benefit of the Lender Groups) under the terms of this Agreement, each Creditor
Obligor shall be subrogated to the rights of Agents and the other members of the
Lender Groups; provided, however, that each Creditor Obligor agrees not to
assert or enforce any such rights of subrogation it may acquire as a result of
any such payment or distribution hereunder until the Discharge of Senior Debt
has occurred; provided further, however, that no Creditor Obligor shall exercise
or enforce any such rights against any Debtor Obligor (including after the
Discharge of Senior Debt) if all or any portion of the Senior Debt shall have
been satisfied in connection with an exercise of remedies by Agents in respect
of the Equity Interests of such Debtor Obligor whether pursuant to the Guaranty
and Security Agreement or otherwise.

SECTION 10. Continuing Agreement; Reinstatement.

(a) Continuing Agreement. This Agreement is a continuing agreement of
subordination and shall continue in effect and be binding upon each Obligor
until the Discharge of Senior Debt has occurred. The subordinations, agreements,
and priorities set forth herein shall remain in full force and effect regardless
of whether any party hereto in the future seeks to

 

-8-



--------------------------------------------------------------------------------

rescind, amend, terminate, or reform, by litigation or otherwise, its respective
agreements with the other Obligor. This Agreement shall be applicable both
before and after the commencement of any Insolvency Proceeding and all converted
or succeeding cases in respect thereof. The relative rights of parties hereto in
or to any distributions from or in respect of any Collateral or proceeds of
Collateral, shall continue after the commencement of any Insolvency Proceeding.
Accordingly, the provisions of this Agreement are intended to be and shall be
enforceable as a subordination agreement within the meaning of Section 510 of
the Bankruptcy Code.

(b) Reinstatement. This Agreement shall continue to be effective or shall be
reinstated (and the amount of Senior Debt shall be reinstated), as the case may
be, if, for any reason, any payment of the Senior Debt shall be rescinded or
must otherwise be restored by either Agent or any other member of the Lender
Groups to any Loan Party, whether as a result of an Insolvency Event or
otherwise.

SECTION 11. Transfer of Subordinated Debt. No Obligor may assign or transfer its
rights and obligations in respect of the Subordinated Debt without the prior
written consent of Agents, and any such transferee or assignee, as a condition
to acquiring an interest in the Subordinated Debt shall agree to be bound
hereby, in form reasonably satisfactory to Agents.

SECTION 12. Obligations of the Obligors Not Affected. The provisions of this
Agreement are intended solely for the purpose of defining the relative rights of
each Creditor Obligor against each Debtor Obligor, on the one hand, and of
Agents and the other members of the Lender Groups against each Creditor Obligor,
on the other hand. Nothing contained in this Agreement shall (i) impair, as
between each Creditor Obligor and any Debtor Obligor, the obligation of the
Debtor Obligor to pay its respective obligations with respect to the
Subordinated Debt as and when the same shall become due and payable, or
(ii) otherwise affect the relative rights of any Creditor Obligor against any
Debtor Obligor, on the one hand, and of the creditors (other than Agents or the
other members of the Lender Groups) of the Debtor Obligors against the Debtor
Obligors, on the other hand.

SECTION 13. Endorsement of Obligor Documents; Further Assurances And Additional
Acts.

(a) Endorsement of Obligor Documents. Upon the written request of either Agent,
all documents and instruments evidencing any of the Subordinated Debt, if any,
shall be endorsed with a legend noting that such documents and instruments are
subject to this Agreement, and each Obligor shall promptly deliver to Agents
evidence of the same.

(b) Further Assurances and Additional Acts. Each Obligor shall execute,
acknowledge, deliver, file, notarize, and register at its own expense all such
further agreements, instruments, certificates, financing statements, documents,
and assurances, and perform such acts as either Agent reasonably shall deem
necessary or appropriate to effectuate the purposes of this Agreement, and
promptly provide Agents with evidence of the foregoing reasonably satisfactory
in form and substance to Agents.

 

-9-



--------------------------------------------------------------------------------

SECTION 14. Notices. All notices and other communications provided for hereunder
shall be given in the form and manner provided in the Credit Agreements, and, if
to either Agent, shall be mailed, sent, or delivered to such Agent at its
address as specified in the applicable Credit Agreement and, if to any Obligor,
shall be mailed, sent or delivered in care of Borrower in accordance with the
notice provisions set forth in the Credit Agreements or, as to any party, at
such other address as shall be designated by such party in a written notice to
the other party in writing.

SECTION 15. No Waiver; Cumulative Remedies. No failure on the part of either
Agent or any other member of the Lender Groups to exercise, and no delay in
exercising, any right, remedy, power, or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power, or privilege preclude any other or
further exercise thereof or the exercise of any other right, remedy, power, or
privilege. The rights and remedies under this Agreement are cumulative and not
exclusive of any rights, remedies, powers, and privileges that may otherwise be
available to Agents or the other members of the Lender Groups.

SECTION 16. Costs and Expenses. The Obligors, jointly and severally, agree to
pay to Agents promptly after demand therefor all Lender Group Expenses under
each Credit Agreement in connection with this Agreement, including in connection
with the negotiation, preparation, execution, delivery, and administration of
this Agreement, or any amendments, modifications, or waivers of the terms
hereof, or the enforcement or attempted enforcement of, or preservation of
rights or interests under, this Agreement, including any losses incurred by
either Agent as a result of any failure by any Obligor to perform or observe its
obligations contained in this Agreement.

SECTION 17. Survival. All covenants, agreements, representations and warranties
made in this Agreement shall, except to the extent otherwise provided herein,
survive the execution and delivery of this Agreement, and shall continue in full
force and effect until the Discharge of Senior Debt has occurred. The foregoing
to the contrary notwithstanding, the obligations of each Obligor under Section 9
and Section 16 shall survive the Discharge of Senior Debt.

SECTION 18. Benefits of Agreement. This Agreement is entered into for the sole
protection and benefit of the Obligors, the Agents and the other members of the
Lender Groups and their respective successors and assigns, and no other Person
shall be a direct or indirect beneficiary of, or shall have any direct or
indirect cause of action or claim in connection with, this Agreement.

SECTION 19. Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by each Obligor, the Agents and the other members
of the Lender Groups and their respective successors and assigns.

SECTION 20. Governing Law; Venue; Jury Trial Waiver; Judicial Reference
Provision. THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF
LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12
OF THE CREDIT AGREEMENTS, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

 

-10-



--------------------------------------------------------------------------------

SECTION 21. Entire Agreement; Amendments and Waivers; Conflicts.

(a) Entire Agreement. This Agreement, together with the other respective Loan
Documents, constitutes the entire agreement of each of the Obligors and the
Lender Groups with respect to the matters set forth herein and shall not be
contradicted or qualified by any other agreement, oral or written, before the
date hereof.

(b) Amendments and Waivers. No amendment to or waiver of any provision of this
Agreement shall in any event be effective unless the same shall be in writing
and signed by each of the Obligors and Agents; and no waiver of any provision of
this Agreement, or consent to any departure by any Obligor from any provision
hereof, shall in any event be effective unless the same shall be in writing and
signed by Agents. Any such amendment, waiver, or consent shall be effective only
in the specific instance and for the specific purpose for which given.

(c) Conflicts with Subordinated Debt Documents. In case of any conflict or
inconsistency between any terms of this Agreement, on the one hand, and any
documents or instruments in respect of the Subordinated Debt, on the other hand,
then the terms of this Agreement shall control.

(d) Conflicts with Credit Agreements. In case of any conflict or inconsistency
between any terms of this Agreement, on the one hand, and any of the terms and
provisions of either Credit Agreement, on the other hand, then the terms and
provisions of the respective Credit Agreement shall control.

SECTION 22. Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

SECTION 23. Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against any member of the Lender Groups or
any Obligor, whether under any rule of construction or otherwise. On the
contrary, this Agreement has been reviewed by all parties and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

SECTION 24. Counterparts; Telefacsimile or Other Electronic Delivery. This
Agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement. Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.

 

-11-



--------------------------------------------------------------------------------

SECTION 25. New Subsidiaries. Each Obligor shall cause any Subsidiary (whether
by acquisition or formation) of any Loan Party that is required pursuant to
Section 5.11 of each Credit Agreement to execute a joinder to the respective
Guaranty and Security Agreement or Credit Agreement, within 10 Business Days of
such acquisition or formation, as the case may be, to execute and deliver to
Agents a joinder to this Agreement in a form reasonably satisfactory to Agents.
Upon the execution and delivery of such a joinder by such Subsidiary, such
Subsidiary shall become an Obligor hereunder with the same force and effect as
if originally named as an Obligor herein. The execution and delivery of any
agreement or instrument adding an additional Obligor as a party to this
Agreement shall not require the consent of any other Obligor hereunder. The
rights and obligations of each Obligor hereunder shall remain in full force and
effect notwithstanding the addition of any new Obligor hereunder as though such
new Obligor had originally been named an Obligor hereunder on the date of this
Agreement.

[Signature pages follow]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Agreement as of the date first written above.

 

OBLIGORS:     NUVERRA ENVIRONMENTAL SOLUTIONS, INC.     By:  

/s/ Joseph M. Crabb

    Name:   Joseph M. Crabb     Title:   Executive Vice President     1960 WELL
SERVICES, LLC     BADLANDS LEASING, LLC     BADLANDS POWER FUELS, LLC, a
Delaware limited liability company     BADLANDS POWER FUELS, LLC, a North Dakota
limited liability company     HECKMANN WATER RESOURCES CORPORATION     HECKMANN
WATER RESOURCES (CVR), INC.    

HECKMANN WOODS CROSS, LLC

HEK WATER SOLUTIONS, LLC

IDEAL OILFIELD DISPOSAL, LLC

LANDTECH ENTERPRISES, L.L.C.

NES WATER SOLUTIONS, LLC

                    NUVERRA TOTAL SOLUTIONS, LLC     By:  

/s/ Joseph M. Crabb

    Name:   Joseph M. Crabb     Title:   Vice President     APPALACHIAN WATER
SERVICES, LLC     By:   HEK Water Solutions, LLC, its managing member    
              By: /s/ Joseph M. Crabb                                        
                           Name: Joseph M. Crabb                   Title: Vice
President

 



--------------------------------------------------------------------------------

FIRST LIEN AGENT:

  

ACF FINCO I LP

  

By: /s/ Oleh Szczupak                                                     

  

Name: Oleh Szczupak

  

Title: Authorized Signatory

 



--------------------------------------------------------------------------------

SECOND LIEN AGENT:     WILMINGTON SAVINGS FUND SOCIETY, FSB,     a federal
savings bank     By:  

/s/ Geoffrey J. Lewis

    Name:   Geoffrey J. Lewis     Title:   Vice President

 